Citation Nr: 1034360	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to February 
1970. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Phoenix, Arizona.  It was remanded 
for additional development in February 2009.  Such development 
having been completed, it was returned to the Board for appellate 
disposition.


FINDING OF FACT

The Veteran's PTSD was not shown to be characterized by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression that affects the ability to 
function independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.130, Diagnostic Code 9411 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in June 2005, prior 
to the rating appealed herein, that explained the parameters of 
VA's duty to assist the Veteran.  It also explained that, in 
order to receive a higher rating, the Veteran needed to show that 
his disability got worse. In July 2006, after the Court's 
decision in Dingess, the Veteran was sent a letter that explained 
the manner whereby VA assigns disability ratings and effective 
dates for service connected disabilities.  The Veteran's claim 
was thereafter readjudicated, including in a September 2006 
statement of the case (SOC).  Additionally, the Veteran was sent 
another letter that provided the above information, as well as 
additional, more specific, information about disability ratings 
in a March 2009 letter.  The Veteran's claim was thereafter 
readjudicated in a January 2010 supplemental statement of the 
case (SSOC).  Therefore, to the extent that there was any pre-
adjudicatory notice error, it was cured.

In addition to VA's duties to provide a claimant with various 
information, VA also must make reasonable efforts to assist him 
or her in obtaining the evidence that is necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, written statements by the Veteran, and lay statements 
that were submitted on the Veteran's behalf.  The Veteran was 
provided 2 VA examinations in connection with this claim.  The 
Board reviewed these examinations and determined that they are 
adequate for rating purposes.  The Veteran has not identified any 
additional evidence in support of his claim, and it does not 
appear from the record that any such evidence exists.

For the reasons set forth above, the Board finds that the 
requirements of the VCAA were met in this case.

II.  Prior Remand

This case was remanded by the Board in February 2009.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

In this case, because of the Veteran's contentions that his PTSD 
got worse since his July 2005 VA examination, the Board remanded 
this claim for more recent treatment records and a new VA 
examination.  Treatment records for the period from January 2007 
through January 2010 were obtained.  A VA examination was 
conducted to assess the Veteran's current level of functioning on 
December 2009.  The examiner adequately addressed the questions 
that were set forth in the Board's remand and provided an 
adequate assessment of the Veteran's current functioning.  

While the Board also requested that the Veteran provide notice 
that complied with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), overruled in part, sub nom Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009), the relevant portion of that case 
was overruled by the Federal Circuit Court.  Vazquez-Flores, 580 
F.3d at 1281.  Therefore, such notice was unnecessary under the 
current law.  In any event, the Veteran was provided with this 
notice in a March 2009 letter.  

For these reasons, the Board finds that there was substantial 
compliance with the directions that were set forth in its 
February 2009 remand.

III. Increased Rating

The Veteran contends that his PTSD is more severe than is 
encompassed by the currently assigned 50 percent rating.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic 
Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term or long-term memory 
(e.g. retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to establish 
and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

	A.  The Evidence

The Veteran was treated for PTSD with medication and individual 
therapy.  In the year prior to filing his claim, the Veteran 
complained primarily of sleep disturbances and hypervigilance.  
He described a remote history of violence (early 1980s) and a 
remote history of substance abuse (ended in 2002).  At times he 
expressed mild, passive suicidal ideation without any active plan 
or intent.  He was employed full time and happy in his marriage.  
He reported getting into a verbal altercation at work.  He 
harbored violent thoughts at the time, but was able to control 
them and leave the situation.  Thereafter, he was assigned work 
duties that required less interaction with customers and this 
helped him.  He was prescribed medication to help him deal with 
his anxiety and this was reportedly helpful.  

The Veteran experienced some additional difficulties after 
switching jobs because the new job required more customer 
interaction; the Veteran again reported a verbal altercation with 
a customer.  He reported that he frequently became angry with 
customers but was usually able to control his temper.  The 
Veteran told his therapist that when he returned from Vietnam he 
decided that he would hate society. He continued to have 
difficulties with sleep and anxiety.   

In a May 2005, treatment noted it was noted that the Veteran was 
"doing well" at work.  (When he filed the current claim he 
reported that he had recently changed jobs, an event that he 
attributed to his PTSD.)  However, he still had difficulty 
sleeping at night, often staying awake "waiting for something to 
happen."  At the appointment, the Veteran was alert and 
maintained good eye contact.  He was tense and resistant to 
suggestions that were offered by the therapist.  His speech was 
clear and expressive and his thoughts were lucid and coherent.  
He denied any suicidal or homicidal ideations.  His mood was 
euthymic and his neurocognitive functioning was within normal 
limits.  

At his next appointment in June 2005 the Veteran reported that he 
felt more "stressed out".  He was upset that someone stole a 
bench from his porch.  His father was ill and his brother-in-law 
was also facing problems.  He was startled when someone came up 
behind him at work and also when someone yelled at him at a gas 
station. He was preoccupied with these events and became more 
isolative.  He was alert and maintained good eye contact.  His 
speech was clear and expressive.  His thoughts were lucid 
although preoccupied.  He denied any suicidal or homicidal 
thoughts although he worried that he could become homicidal in 
the future.  His neurocognitive functioning was normal. 

The Veteran was examined by VA in July 2005.  At that time, the 
Veteran denied any psychiatric hospitalizations.  He continued 
seeing a therapist and a psychiatrist and he was prescribed 
medication for his anxiety.  The Veteran reported experiencing 
nightmares, intrusive thoughts, an exaggerated startle response, 
hypervigilance, poor concentration, irritability, depression, 
social isolation, and panic symptoms with agoraphobia.  The 
Veteran reported that these symptoms got worse since he quit 
using alcohol and cocaine 3 years previously.  Since then, his 
symptoms were severe.

The Veteran reported that he had a supportive relationship with 
his spouse and kept up good relationships with his children.  He 
reported that he had few friends and few hobbies.  He reported 
that he frequently got in verbal confrontations but denied any 
physical confrontations.  He reported that he was working full 
time in auto glass repair and replacement.  He found this 
difficult because he felt anxious when going to people's homes 
and he often got into verbal confrontations with customers.  

The examiner noted that the Veteran tended to isolate himself and 
was not engaging in many social activities.  He had difficulty 
with appropriate social interaction but was capable of basic 
activities of daily living and was able to meet his family 
responsibilities.  He had some difficulty meeting work demands.  

Upon examination, there was no impairment in thought processes or 
communication.  There were no hallucinations or delusions.  The 
Veteran was a bit tense but overall friendly and cooperative.  In 
contrast to what he told his treating providers, the Veteran 
reported current and previous homicidal and suicidal ideation 
with previous suicide attempts.  He was fully oriented.  There 
was no significant memory loss or impairment.  There was no 
obsessive or ritualistic behavior.  His speech was of normal rate 
and rhythm.  The examiner reiterated that the Veteran reported 
panic symptoms, feeling depressed, and experiencing sleep 
impairment.  

The examiner assessed the Veteran's symptoms as having a moderate 
to severe impact on his employment, family role, and ability to 
participate in social relationships and leisure activities.  The 
examiner assigned a global assessment of functioning (GAF) score 
of 49, which is at the high end of the spectrum of symptoms that 
could be described as serious symptoms or any serious impairment 
in social, occupational, or school functioning.

The Veteran's wife submitted a statement dated in July 2005 in 
which she related that the Veteran had difficulty sleeping; he 
would wake up startled and walk around the house checking for 
things.  He avoided situations involving crowds because being 
around too many people caused him to feel anxious and uneasy.  
She had to accompany him on errands such as going to the grocery 
store to keep him calm.  The Veteran seemed depressed and spent 
most of his time listening to music.  He no longer enjoyed his 
work.  He spent less time with his grandchildren because he got 
anxious and nervous around them.

The Veteran continued in treatment.  He expressed that he 
believed that his work was making his PTSD symptoms worse.  He 
worried that someone would "really piss [him] off" and that he 
would become violent, but this had not happened yet.  He 
continued to express difficulties with stress and irritability, 
especially when dealing with customers.  He reported experiencing 
episodes of depression that lasted a few days at a time.  He 
continued to experience sleep difficulties and anxiety.  The 
Veteran had some difficulty on a trip to Disneyland with his 
family but he was able to keep his composure.  

In his April 2006 notice of disagreement the Veteran reported 
that he had "violent mood swings" and temper tantrums at work.  
He threatened his coworkers.  He displayed a poor attitude at 
work and was rude to customers.  If work got too hectic the 
Veteran reported that he became very stressed out, had a "panic 
attack," and was unable to finish the job he was working on.  He 
felt depressed and was uninterested in attending family functions 
or doing home repair projects.  He felt like he wanted to sleep 
all the time.

Treatment notes from 2007 and 2008 reflect the Veteran had 
continued sleep difficulties.  He also continued to have trouble 
interacting with customers and was transferred back to a work 
location that involved less direct customer contact.  He also 
felt that now that he was taking an antidepressant this helped 
him control his anger.  The Veteran had concentration problems.  
He did not have suicidal or homicidal thoughts.  

In an August 2008 written statement the Veteran's wife again 
related that her husband experienced PTSD symptoms including 
nightmares, intrusive thoughts, exaggerated startle response, 
poor concentration, depression, and panic attacks.  He avoided 
family gatherings.  He was "always in a bad mood."  He disliked 
going to work.  

In an August 2008 written statement a coworker of a Veteran 
related that the Veteran seemed depressed, had poor 
concentration, and was irritable with a short temper.  If things 
at work were not going smoothly the Veteran abandoned the task at 
hand.  The Veteran often became angry or rude to customers.  He 
refused to interact with Asian customers and referred to them 
using racial epithets. 

In an August 2008 written statement the Veteran's supervisor 
reported that the Veteran engaged in disruptive behavior at work 
including yelling, cursing, or refusing to speak to anyone.  He 
became angry if he was instructed to do work for any Asian 
customer and he refused to do the work.  He panicked if he 
damaged a vehicle and the supervisor then had to deal with the 
customer and send someone else to finish the job.  The Veteran 
also forgot simple instructions.  His supervisor often sent 
someone on jobs with the Veteran to help him control his temper. 

In an October 2008 written statement the Veteran wrote that he 
was doing worse.  He felt that he was doing well at work but 
customers complained about his behavior and he reacted to this by 
feeling more anxious and depressed.  He felt that he needed his 
medication to function at work but was afraid of losing control 
and assaulting someone.  His nightmares got worse and he had more 
difficulty sleeping.  

The Veteran's primary care doctor took over his medication 
management for a time.  The Veteran was referred back to the 
mental health clinic in October 2009.  At that time, the Veteran 
reported continued sleep problems, hypervigilance, and flashbacks 
that were triggered by outside stimuli.  He reported he was 
against "everybody" and that he had trouble dealing with the 
public at work.  He reported that he did get along with his 
coworkers and managers.  He reported that he grabbed Asian 
customers in the past.  He denied suicidal or homicidal thoughts 
although he admitted to having some such thoughts in the past.  
He reported that he had panic attacks.  He reported some auditory 
and visual hallucinations but related that these did not cause 
him problems.  His marriage continued to go well.  The Veteran 
reported that he enjoyed golf, bowling, playing on the computer, 
and spending time with his grandchildren.  

The Veteran was well groomed, had no abnormal psychomotor 
activity, and had normal speech and normal affect.  He was fully 
oriented.  His memory was intact.  His attention and 
concentration, insight, and judgment were good.  

Thereafter, the Veteran reported primary symptoms of 
hyperarousal- nightmares, anger, being always on guard, and re-
experiencing the trauma.  His anger and aggression increased in 
late October 2009 when he grabbed a customer and coworkers had to 
intervene to avoid further escalation of the conflict.  He 
reported very poor sleep at that time.  In November the Veteran 
reported that his nightmares decreased, he had flashbacks once a 
week, and he continued to have difficulty controlling his temper.  
In December 2009 the Veteran reported depressive episodes lasting 
a couple of days to a couple of weeks during which he lost 
interest, felt hopeless and worthless, had increased appetite, 
and had poor concentration and low energy.  He had chronic 
insomnia independent of his mood.  At times he developed passive 
thoughts of death but no actual suicidal ideation.  Active 
suicidal ideation occurred only in the remote past (1970s and 
1980s).  The Veteran was noted to have some mild cognitive 
deficits that could be related to his medication, early dementia, 
or residuals of his past substance abuse.  He continued to 
express difficulty dealing with the public through early 2010, 
which is the date of the most recent treatment records.  

The Veteran was reexamined by VA in December 2009.  The Veteran 
reported that he continued to work for a windshield repair 
company.  He reported that he became tense and angry when he saw 
Vietnamese people and he referred to them using racial slurs.  
When an Asian customer grabbed him on one occasion the Veteran 
grabbed the customer back and a fellow worker had to intervene to 
break up the confrontation.  The examiner felt that the Veteran's 
racial intolerance was caused by PTSD.  The examiner reported the 
Veteran had "no social functioning as a result of his [PTSD]" 
although the examiner also, somewhat contradictorily, 
acknowledged that the Veteran's fellow workers were "very 
supportive and considerate" of him. 

The Veteran reported that he felt anxious when he had to go to a 
customer's home to repair a windshield.  Being outdoors reminded 
him of Vietnam.

The mental status examination showed no impairment of thought 
processes.  The Veteran communicated well and had no delusions or 
hallucinations.  He had good eye contact.  He was somewhat 
restless but his behavior was at all times appropriate.  His 
appearance was neat and tidy and there was no impairment of basic 
activities of daily living.  The Veteran was fully oriented.  
There was no significant memory loss or impairment.  The rate and 
flow of his speech was normal.  He was relevant and logical.  He 
was incisive.  There was no obsessive or ritualistic behavior.  
The Veteran was emphatic when discussing his feels towards 
Vietnamese people using racial slurs.  He denied experiencing 
panic attacks.  The Veteran reported fatigue and insomnia.  He 
reported that he felt worthless and had no interest in things.  

The examiner assigned a GAF score of 51.  A GAF of 51-60 is 
indicative of moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The examiner opined this 
score would be lower if it was not for the Veteran's "supportive 
and considerate" relationships with his coworkers.

	B.  Analysis.  

The facts do not show that the Veteran meets the criteria for a 
higher rating than 50 percent.  The Veteran was not shown to have 
occupational and social impairment with deficiencies in most 
areas.  He did not exhibit symptoms such as obsessive rituals 
that interfere with routine activities; speech that was 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; or neglect of his personal appearance and 
hygiene.  Rather, the Veteran was always noted to be fully 
oriented, to speak clearly and logically, and to have good 
personal hygiene.  No obsessive rituals were noted at any time.  
While the Veteran admitted to ruminating at times, this is not 
akin to an obsessive ritual that interferes with routine 
activities.  

The Veteran routinely denied suicidal ideation.  Rarely, he 
endorsed passive thoughts of death but for the most part his 
suicidal thoughts were noted to have occurred only in the very 
remote past, decades prior to the time relevant to this appeal.  
The Veteran was never hospitalized for suicidal thoughts or 
behaviors and he was not deemed to be a threat to himself at any 
time relevant to this appeal.  Similarly, while the Veteran 
reported he occasionally experienced panic attacks and 
depression, these symptoms were apparently intermittent.  They 
were not near continuous and did not affect the Veteran's ability 
to function independently, appropriately, and effectively.  While 
the Veteran exhibited some anxiety that made performing certain 
tasks, such as replacing windows outdoors, difficult, he was 
nonetheless able to perform these tasks.  Moreover, the anxiety 
producing situations were limited and did not substantially 
inhibit the Veteran's overall functional ability.  He appears to 
have been working full time during the course of this appeal.

The Veteran likewise did not display an inability to establish 
and maintain effective relationships.  The Board acknowledges 
that the VA examiner who performed the December 2009 VA 
examination judged the Veteran to have "no social functioning."  
However, this conclusion was not borne out by the facts.  The 
Veteran maintained a stable, long term marriage and enjoyed 
spending time with his grandchildren although there were some 
periods during which he reported feeling anxious around them.  He 
got along adequately with his supervisor and coworkers; even the 
examiner who performed the December 2009 examination noted that 
these persons were "very considerate and supportive" of the 
Veteran.  The ability to establish and maintain "considerate and 
supportive" work relationships is not indicative of an inability 
to establish and maintain effective relationships.  The Board 
acknowledges that the Veteran exhibited socially inappropriate 
behaviors, most particularly when dealing with persons of 
ethnicities that he disliked.  However, his racial intolerance 
alone does not rise to the level of causing an inability to 
establish and maintain effective relationships; rather, the 
Veteran seemed able to interact appropriately with persons of 
other ethnicities so long as they tolerated his failings.  

The Veteran did display some impaired impulse control insofar as 
he often struggled with controlling his temper even in situations 
when there was no obvious provocation.  However, this did not 
result in periods of violence.  On one occasion the Veteran 
physically grabbed a customer with whom he was in a dispute; 
however the description of this incident indicates that the 
customer first grabbed the Veteran and that the incident was 
diffused before any violence ensued.  For the most part, the 
Veteran was able to control his violent impulses although he 
feared losing control.  The single physical confrontation with a 
customer, which did involve some apparent provocation, does not 
amount to a pattern of impaired impulse control as contemplated 
by the criteria for a 70 percent rating.  As previously noted, 
although the Veteran was often preoccupied wondering what would 
happen if he was unable to control his temper, he routinely 
controlled his violent impulses and he primarily engaged in only 
verbal confrontations.

The Veteran also experienced some difficulty adapting to 
stressful situations at work.  He had difficulty dealing with 
unexpected situations, such as when he damaged a vehicle in the 
course of performing his repair work.  He experienced a great 
deal of stress when he had to deal with the public or perform 
work off-site.  At times he left work unfinished as a result of 
this.  He required accommodations at work in order to effectively 
perform his job.  

The Veteran's somewhat impaired impulse control and difficulty 
adapting to stressful circumstances, alone or in combination with 
his other symptoms, including insomnia, distressing dreams, and 
generalized hypervigilance, are not of sufficient severity to 
warrant a 70 percent rating.  They do not result in the level of 
social and occupational impairment that is contemplated by the 70 
percent rating; the Veteran's deficiencies do not pervade most 
areas of his functioning.  

For example, the Veteran's family relationships, judgment, and 
thinking are minimally, if at all, impacted, as evidenced by the 
Veteran's stable marriage, his enjoyment of time spent with his 
grandchildren, and the repeated assessments of his judgment and 
thought processes as normal by treating and examining 
professionals.  The Veteran is not involved in school activities, 
so these are not impacted.  The Veteran's mood is affected to 
some degree, but this is variable.  In any event, some mood 
symptoms are expressly encompassed within the criteria for the 
currently assigned 50 percent rating.  For example, one of the 
criteria for a 50 percent rating is "disturbances of motivation 
and mood."  38 C.F.R. § 4.130, "General Rating Formula for 
Mental Disorders."  Similarly, the Veteran's work is affected by 
his difficulty dealing appropriately with the public and with 
routine stresses, but this is sufficiently limited so as to be 
able to be accommodated in the workplace and the Veteran 
maintains a positive working relationship with his supervisor and 
peers.  Moreover, as with the Veteran's mood disturbance, the 
Veteran's currently assigned 50 percent rating contemplates that 
the Veteran experiences some work difficulties.

The Board recognizes that a Veteran need not exhibit "all, most, 
or even some" of the symptoms enumerated in the General Rating 
Formula for Mental Disorders to warrant the assignment of a 
higher rating.  Mauerhausen v. Principi, 16 Vet. App. 436, 442 
(2002) . Rather, the criteria ('such symptoms as') provide 
guidance concerning the severity of symptoms that are 
contemplated for each rating, in addition to permitting 
consideration of other symptoms particular to the Veteran.  Id.  
However, as discussed above the Board does not find the Veteran's 
overall level of PTSD symptoms to be of sufficient severity to 
warrant a higher rating than 50 percent.  

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  Moreover, the Veteran 
was never hospitalized for PTSD and the level of its interference 
with his employment is contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


